DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-30 and 33-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 29, the claim states “a pusher arranged on the stand frame for pressing the flange roll against the workpiece” and “to a cooling liquid supply of the flange roll” and this renders the claim indefinite since the claim previously sets forth the cooling box is mounted “in lieu of a flange roll”, therefore it is unclear how the pusher is to be arranged on the stand frame for pressing the flange roll and a cooling liquid supply is provided for the flange roll when the flange roll is not a part of the stand. It is noted that “in lieu” does not positively recite that a flange roll was initially mounted in the stand frame but is interpreted as the cooling box is mounted instead of the flange roll, therefore the structure elements (i.e. pusher and cooling liquid supply) would not be present within the stand frame. 

Examiner notes that no art has been applied to claims 29-30; however, the claims as currently presented are not deemed allowable and Applicant is required to clarify in compliance with 35 USC 112 so as to facilitate a clear understanding of the claimed invention and the protection sought.
With regards to claim 33, the claim states “and includes a further cooling arrangement arranged,” it is unclear what the further cooling arrangement is to be arranged on. Clarification and/or correction is required. 
With regards to claim 34, the claim’s preamble sets forth a cooling box configured to be mounted to the stand frame as recited in claim 21 and then the body of the claim sets forth the cooling box comprises of a spray head, this renders the claim indefinite since claim 21 previously recites a cooling box having a spray head; therefore it is unclear if the cooling box of claim 34 is in addition to the cooling box recited in claim 21 or if the claim is referring to the same cooling box. It is noted that should the claim be referring to a single cooling box (i.e. the cooling box of claim 21) this would further render the claim indefinite since it is unclear if the spray head is an additional element to the one set forth in claim 21 or if the spray head is referring to the same spray head of claim 21. Clarification and/or correction is required. 
It is further noted that dependent claim 36 states “the spray head”, if the cooling box of claim 34 is referring to an additional cooling box this limitation renders the claim indefinite since it is unclear which spray head the limitation is referring to. 
In reference to claim 35, the claim states “the at least one coupler includes a quick-lock coupler or a fitting is a quick-lock fitting” it is unclear if the limitation “or a fitting is a quick-lock fitting” is intended to further define the coupler or if the limitation is intending to further define the fitting set forth in claim 34. It is noted that should it be further defining fitting of claim 34 it should be amendment to read as “the fitting” for proper antecedent basis. For examination purposes the limitation is being interpreted as further defining the fitting of claim 34. 
With regards to claim 39, the claim states “to a cooling liquid supply of the flange roll” and “fitting the cooling box to a pusher arranged on the stand frame for pressing the flange roll against the workpiece” this renders the claim indefinite since the claim previously sets forth the cooling box is mounted “in lieu of a flange roll”, therefore it is unclear how the pusher is to be arranged on the stand frame for pressing the flange roll and a cooling liquid supply is provided for the flange roll when the flange roll is not a part of the stand. It is noted that “in lieu” does not positively recite that a flange roll was initially mounted in the stand frame but is interpreted as the cooling box is mounted instead of the flange roll, therefore the structure elements (i.e. pusher and cooling liquid supply) would not be present within the stand frame. 
With regards to claim 40, the claim states “the flange roll is removed from the stand frame with a roll chock of the flange roll” it is unclear how the flange roll is to be removed when the flange roll has never been positively recited as being present in the stand frame. It is noted that the limitation “in lieu of a flange roll” in claim 39 does not positively recite the flange roll being present but rather sets forth the cooling box is mounted instead of the flange roll. Clarification and/or correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-28, 31, 33-36 and 39-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al (CN 102755999; cited by Applicant).
In reference to claim 21, Li et al discloses a section mill for rolling steel sections, comprising of
a universal mill stand (1), and
an edger mill stand (2) for rolling a workpiece in a plurality of back and forth passes into a steel section (4) having a web and one or more flanges,
each of the universal mill stand and the edger mill stand having a stand frame (5) [see figure 1], 
a cooling arrangement, mounted to the stand frame (5) [see figure 2] of the edger mill stand, for cooling the workpiece while the workpiece undergoes rolling during a pass, the cooling arrangement including a cooling box having a spray head (11) with spray openings for spraying jets of pressurized cooling liquid against the workpiece, the cooling arrangement including an actuator (sliding fixing mechanism, 15, 17) configured to move the cooling box relative to the stand frame for adjusting a distance between the spray opening and the workpiece (4) [see paragraphs 0042-0045]. 
In reference to claim 22, Li et al further discloses a translation mechanism (17), the translation mechanism including the actuator [given the broadest reasonable interpretation the slide groove allows for translation of the cooling box and therefore meets the limitation].
In reference to claim 23, the translation mechanism constrains a motion of the cooling box to a translation in the plane of the web, as seen in figure 5c.
In reference to claim 24, Li et al further discloses the cooling box (11) of the cooling arrangement is arranged so as to cool the flanges as a whole [see paragraph 0039].
In reference to claim 25, the cooling box is releasably fitted to the actuator [via nut and bolt; non labeled; see paragraph 0045], the cooling box including a quick-lock fitting for connecting the cooling box to a cooling liquid supply [cooling box is connected to hose; see figure 5a].
In reference to claim 26, the cooling box includes at least one quick lock coupler for releasably locking engagement with the actuator [figure 5a shows the hose releasable connected to the bracket which is connected to the actuator]. 
In reference to claim 27, the cooling arrangement is mounted to the stand frame of the edger mill stand, as seen in figure 3.
In reference to claim 28, the cooling arrangement is mounted to the stand frame of the universal mill stand, as seen in figure 3.
In reference to claim 31, Li et al further discloses the actuator a mechanical actuator (bolt and sliding groove 17) for manual adjustment of the distance. 
In reference to claim 33, Li et al further discloses the section mill is configured for rolling of H-shaped steel sections having the web and two flanges of the at least one flange, and includes a further cooling arrangement [it is noted that 4 cooling arrangements are provided for each mill stand; see figure 2; paragraph 0039] arranged on the stand frame (5), the cooling arrangement and the further cooling arrangement being on each side of the section mill so as to cool the flanges as a whole, as seen in figure 3.
In reference to claim 34, as best understood, Li et al discloses a cooling box for a cooling arrangement configured to be mounted to the stand frame of the edger mill stand of the section mill recited in claim 21, the cooling box comprising of
a spray head (11) with spray opening for spraying jets of pressurized cooling liquid against the workpiece,
at least one coupler (nut and bolt) for releasable locking engagement with the actuator of the cooling arrangement configured to move the cooling box relative to the stand frame of the edger mill stand for adjusting a distance between the spray opening and the workpiece [see paragraphs 0042-0045], and
a fitting for connecting the cooling box  to a cooling liquid supply (hose) [figure 5a shows the hose connected through a port at the cooling box].
In reference to claim 35, the at least one coupler includes a quick-lock coupler.
In reference to claim 36, the spray head is removable [it is noted that the spray head is connected to the support through a pivot pin and therefore is not permanently fixed and meets the limitation of being removable; see figure 5b].
In reference to claim 39, as best understood, Li et al discloses a method of retrofitting a section mill with a cooling arrangement, wherein the section mill is configured for the rolling of steel sections and comprises a universal mill stand and an edger mill stand for rolling a workpiece in a plurality of back and forth passes into a steel section having a web and one or more flanges, each of the universal mill stand (1) and the edger mill stand (2) having a stand frame (5), the method comprising
providing a cooling box comprising a spray head (11) with spray openings for spraying jets of pressurized cooling liquid against the workpiece, 
mounting the cooling box to the edger roll stand and fitting the cooling box to a pusher arranged on the stand frame, 
connecting the cooling box to a cooling liquid supply (7), and
using the pusher as an actuator for moving the cooling box relative to the stand frame of the edger mill stand for adjusting a distance between the spray openings and the workpiece [see paragraph 0042-0045]. 
In reference to claim 40, Li et al discloses the edger is absent of a flange roll therefore the cooling box is mounted on the stand frame in lieu of the roll chock of the flange roll. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al.
In reference to claim 32, Li et al discloses the actuator to be a mechanical actuator for manual adjustment of the distance between the cooling box and the workpiece. 
Li et al discloses the invention substantially as claimed except for wherein the actuator is remotely controllable from a control center.
However, it would have been obvious to one having ordinary skill in the art to provide an automatic actuator, since it has been held that broadly providing an automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art [In re Venner, 120 USPQ 192]. 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the manual actuator with an automatic actuator since both actuators accomplish the same result and an automatic actuator would allow for the capability of being controllable. 
Allowable Subject Matter
Claims 37 and 38 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6170284 to Stodt and US 4611789 to Ackert show the state of the art of cooling profiled sections having a web and flanges.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725